DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Amendments and Arguments filed January 25, 2021. 
3. Please note claims 1-11 and 13-27 are pending and claims 1, 15 and 24-25 are independent.
Response to Arguments
4. Applicant’s arguments filed January 25, 2021 with respect to claims 1-11 and 13-27 have been considered. For the Examiner’s responses, please refer to discussions below.
4.1. Concerning claims 1, the Applicant argued “the method of claim 1 describes ... with a query pre-processing architecture circuitry: ... predicting, based on the natural language input query and metadata characterizing the query source, an additional specific question from the query source; determining query components from the natural language input query and the additional specific question. Neither Jones nor Obasanjo, alone or in combination, teach or suggest such features”, in order to cure the deficiency, the Examiner respectfully incorporated a new reference published to Cooper for providing the required teaching. 
The user parameters associated with the identified intent category disclosed by the Cooper reference in which the user parameters is interpreted the additional specific question from the query source.
4.2. In respect of claim 5, the Applicant argued that “the method of claim 5 describes that the query response is a query response package comprising multiple output types, and the method further comprises arranging a package structure according to an element sequence specified with the package structure based on the query source … Obansanjo fails to make up for the deficiencies in Jones since Obasanjo is similarly silent regarding the features of claim 5”, the Examiner respectfully applied the teaching from the newly imported Cooper reference to provide teaching to the required feature as detailed later in the specific paragraphs in the instant action.
4.3. With respect to claim 8, the Applicant argued that “the method of claim 8 describes ranking the candidate response elements according to relevance; and filtering the candidate response elements with a configurable relevance cut-off to obtain a selected element subset of filtered candidate response elements”, the Examiner respectfully the newly imported Cooper reference at Fig. 11 and [0094]-[0095], (the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154) as an equivalent to the recited.
4.4. With respect to claim 9, the Applicant argued that “the cited portions of Owens fails to teach or suggest these features by instead describing identification of stale content, and Jones and Obansanjo fail to make up for these deficiencies. Thus, none of cited references alone or in combination teach or suggest evaluating a function of the measures on the 'relevance' dimension and the 'expected engagement' dimension to obtain an overall rank for each of the candidate response elements”, the Examiner respectfully submitted that the rejections made to the claim relied upon Obasanjo in view of Owens in which Obasanjo teaches a multi-dimensional analysis framework while Owens is cited for its teaching of relevance measurement, scoring and ranking. It is Jones in view of Cooper and further in view of Obasanjo and Owens being combined as a whole for suggestion an equivalent of teaching.
4.4. As per claims 15, 21 and 24-25, the Applicant’s arguments are basically valid. In regarding to the features amended, the Examiner respectfully imported a reference published to Cooer as a cure to the deficiencies. Mainly, Cooper’s user parameters is interpreted the candidate response elements and the identified intent category is interpreted the predicted additional question from the requesting entity. The Examiner respectfully submits interpreting intent to prediction may look broad, however, believed reasonable. 
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.2. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.3. Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over
Obasanjo et al.: “CONTROLLING USE OF NEGATIVE FEATURES IN A MATCHING OPERATION” (United States Patent Application Publication US 20180089191 A1, filed September 26, 2016; and published September 2, 2004, hereafter “Obasanjo”), in view of
Cooper et al.: “INTENT MANAGEMENT TOOL” (United States Patent Application Publication US 20090089044 A1, filed August 14, 2006; and published April 2, 2009, hereafter “Cooper”).

As per claim 25, Obasanjo teaches a method comprising: 
in a query processing hardware system: 
with a response synthesizer: 
receiving candidate response elements from a query pre-processor (See Fig. 3 and [0054], a query expansion component interprets and expands the submitted query, identifies synonyms of the query terms, adds those synonyms to the submitted query, uses known parsing technology to interpret the parts of speech associated with the query, and adds that part-of-speech information to the submitted query. Here the item-matching system, including the query expansion, trigger-matching, item-generating and item-delivery components, is the synonyms query pre-processor, the synonyms and the interpreted speech parts, for examples, “Ford Focus Electric.”, “"Ford Focus Electric EV.", “boots” described in [0055]-[0057]are examples of response elements from a query pre-processor), and 
the candidate response elements received in response to receipt of a natural language input query from a requesting entity via a query source (See Fig. 3 and [0054], query expansion component 304 interprets and expands the submitted query, for example, identifying synonyms of the terms in the query and add those synonyms to the submitted query, and uses parsing technology to interpret the parts of speech associated with the query, and add that part-of speech information to the submitted query. Here query terms, query term synonyms, speech parts and part information teaches the response elements received in response to receipt of a natural language input query from a requesting entity via a query source).
However, Obasanjo does not explicitly teach the candidate response elements being possible candidates for a query response generated as an answer in response to the natural language input query and a predicted additional question from the requesting entity, the predicted additional question generated by the query pre-processor based on metadata characterizing the query source.
On the other hand, as an analogous art on query processing, Cooper teaches the candidate response elements being possible candidates for a query response generated as an answer in response to the natural language input query and a predicted additional question from the requesting entity (See Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the candidate response elements and the identified intent category is interpreted the predicted additional question from the requesting entity).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Obasanjo’s teaching with Cooper reference because Obasanjo is dedicated to using negative feature information to eliminate negative keywords for improving the relevance of information items that are delivered to end users, Cooper is dedicated to identifying common intent categories for the queries requesting similar information and providing intent responses associated with the identified intent categories, and the combined teaching of Obasanjo with Cooper references would have enabled Obasanjo to incorporate query intent to search queries in respect of enhancing negative feature elimination thereby allowing greater effectiveness in filing search queries for information seekers.
Obasanjo in view of Cooper further teaches: 
the predicted additional question generated by the query pre-processor based on metadata characterizing the query source (See Cooper: Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the metadata characterizing the query source);
filtering the candidate response elements to determine filtered response elements identified from among the candidate response elements (See Obasanjo: [0054], the synonyms and interpreted speech parts added to the submitted query reads on the filtered the candidate response elements to determine  and filtered response elements; and Cooper: Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the candidate response elements); 
determining an element sequence for the filtered response elements (See Obasanjo: [0114] and [0118], convolution component 1414 transforms words in the word sequence 1502; and from a high-level standpoint, the max-pooling operation has the effect of selecting the most semantically salient words in the input word sequence 1502. Selected semantically salient words from word sequence are the determined element sequence); 
determining a query response package structure (See Obasanjo: Fig. 3 and [0055], a trigger-matching component 306 determines whether the expanded query matches any of the positive trigger features and the trigger-matching component 306 determines whether the submitted query maps to a vector that is within a prescribed distance of the positive trigger feature. Here the positive feature is the query response package structure. For example, if the expanded query matches or is sufficiently similarly to a the term "Ford Focus Electric" and the term is the determined query response package structure); 
ordering the filtered response elements according to the element sequence and the query response package structure (See Obasanjo: [0057], the trigger-matching component 306 can also performing "fuzzy" matching by assigning a confidence score to a match to indicate a degree of likeness between a query and a feature (either positive or negative). Matches can be ranked, in part, based on their respective confidence scores assigned thereto. Here the expanded query is one query and the matches ranking reads on ordering of the filtered response elements according to the element sequence and the query response package structure); and 
synthesizing the query response to the natural language input query and synthesizing a proactive response to the predicted additional question, the query response comprising the filtered response elements ordered by the element sequence and composed according to the query response package structure (See Obasanjo: [0057]-[0058], assuming that the trigger-matching component 306 indicates that the user's query matches at least one positive trigger feature, and is not otherwise excluded by any negative features. If so, an item-generating component 308 automatically generates one or more information items (e.g., electronic ads) in a dynamic manner as filtered by ranking; and Cooper: [0088] and [0093], the search engine to provide responses associated with any of the broader concepts in ontology 133, such as a response related to the vehicle research intent category 130 and the intent based search engine to associate particular intent responses or search engine actions with different types of users.); and 
communicating the query response to the query pre-processor for communication to the requesting entity (See Obasanjo: Fig. 3 and [0058], the trigger-matching component 306 can use conventional bidding analysis to choose a winning electronic ad (or ads), from among a pool of electronic ads that are otherwise determined to be relevant based on the filtering considerations; and Cooper: Fig. 11 and [0095], displaying certain intent responses to the user according to the user classification. The user classifications can also be based on factors unrelated to user query frequency.).

5.4. Claims 24, 1, 15, 2, 5-8, 10-11, 16, 19-22  and 26-27 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Jones et al.: “METHOD, SYSTEM, AND COMPUTER READABLE STORAGE FOR PODCASTING AND VIDEO TRAINING IN AN INFORMATION SEARCH SYSTEM” (United States Patent Application Publication US 20160048561 A1, filed June 27, 2005; and published March 29, 2018, hereafter “Jones”), in view of
Cooper and further in view of Obasanjo.

As per claim 24, Jones teaches a method comprising: 
in a query processing hardware system: 
establishing a communication channel to a query source (See Fig. 1, [0052], queries originate from user computer systems that allow the user to enter a query via text, image or speech entry are received by a system over a communication system 107 or from telephone handsets 110, 112. ); 
obtaining a natural language input query from the query source over the communication channel (See [0054], speech query may physically arrive at the system via a variety of input means, including time-division multiplexed lines, voice over IP (VoIP) packets from an Internet connection, and other sources. The speech query may arrive as a stream, packet or series of packets.); 
passing the natural language input query to query pre-processing circuitry (See [0055], a (grocery store ordering) system receives and initially processes a speech query about ordering food and inquiring about recipes for a special after-dinner dessert and passes the speech query to the speech translation server. Here speech query received by the grocery store ordering system and passed to the speech translation server. Here the (grocery store ordering) system in combination with the speech translation server teaches the query pre-processing circuitry); and
with the query pre-processing circuitry: 
establishing a query session for the query source in response to receiving the natural language input query (See [0055], when the (grocery store ordering) system receives and initially process a speech query about order food and inquire about recipes for a special after-dinner dessert teaches establishing a query session for query source to respond query input for order food and inquire about recipes for a special after-dinner dessert as the natural language input query).
Jones does not explicitly teach predicting, based on the natural language input query and metadata characterizing the query source, an additional specific question from the query source. 
However, as an analog art on user queries and searches, Cooper teaches predicting, based on the natural language input query and metadata characterizing the query source, an additional specific question from the query source (See Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the candidate response elements and the identified intent category is interpreted the predicted additional question from the requesting entity).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Cooper’s teaching with Jones reference because Cooper is dedicated to identifying common intent categories for the queries requesting similar information and providing intent responses associated with the identified intent categories, Jones is dedicated to enhancing search skills of human guides in an information search system that contributes to the likelihood of promoting the guide to a more experienced human guide level, and the combined teaching of Cooper with Jones references would have enabled Jones to apply Cooper’s identified intent categories for the queries to request and identify more similar and appropriate information.
Concerning “determining query components from the natural language input query and the additional specific question”, Jones in view of Cooper teaches determining query components from the additional specific question (See Cooper: Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the candidate response elements and the identified intent category is interpreted the predicted additional question from the requesting entity).
Jones in view of Cooper does not explicitly teach determining query components from the natural language input query.
As an analogous art on natural language query processing, Obasanjo teaches determining query components from the natural language input query (See Fig. 3 and [0054], the query expansion component 304 can use known parsing technology to interpret the parts of speech associated with the query, and add that part-of-speech information to the submitted query. Parts of speech is the components and its interpretation associated with the query reads on components determined).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Obasanjo’s teaching with Jones in view of Cooper reference because Obasanjo is dedicated to using negative feature information to eliminate negative keywords for improving the relevance of information items that are delivered to end users, Cooper is dedicated to identifying common intent categories for the queries requesting similar information and providing intent responses associated with the identified intent categories and Jones is dedicated to enhancing search skills of human guides in an information search system that contributes to the likelihood of promoting the guide to a more experienced human guide level, and the combined teaching of Obasanjo with Jones references would have enabled Jones to apply Obasanjo’s negative feature elimination to search queries thereby allowing greater effectiveness in filing search queries for information seekers.
Jones in view of Cooper and further in view of Obasanjo further teaches the following:
executing searches based on the query components against pre-defined data stores to determine candidate response elements for building a response to the natural language input query and the additional specific question (See Jones: [0085], [0089] and [0093], [0085], the system allows the searchers who have accepted the query to continue the search. If at least one searcher has accepted the search, a message may be sent 204 to a user to indicate that the search is "in progress". The message may be accompanied by other information, such as an advertisement. If an advertisement suggested by a searcher is sent to a user, the database 156 (FIG. 2) may be updated to indicate that the searcher is to be compensated for the advertisement being sent to the user; and Jones: [0353]: the search results are received from a searcher, a searcher responds to a query(ies) with a search result(s). The plural results reads on candidate response elements; and at Jones: FIG. 3 and [0093], a new searcher may be selected to perform a search for the query using process 190 , this redo reply can also result in the system sending a user message indicating the system is repeating the search; and Cooper: Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the candidate response elements and the identified intent category is interpreted the predicted additional question from the requesting entity); 
communicating at least some of the candidate response elements to response synthesizer circuitry (See Jones: [0069], when a user is at a telephone handset 110, there are several ways in which results may be returned to the user from the searcher. Result(s) may be conveyed over a real-time VoIP or circuit-switched connection between the user and a searcher); 
passing a query response back over the communication channel to the query source (See Jones: [0070], the user at computer system 102 or telephone handset 110 reviews the search results and then does or does not "accept" the results),
the query response responsive to the natural language input query from the query source and the additional specific question (See Cooper: Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the candidate response elements and the identified intent category is interpreted the predicted additional question from the requesting entity); and 
saving session history for the query session in an interaction data store (See Obasanjo: [0066], mining a session log to determine all those queries that users submitted in a search session, in which the users eventually clicked on the target page 502, and so on). 

As per claim 1, Jones teaches a method comprising: 
in a query processing hardware system: 
obtaining a natural language input query from a query source over a communication interface (See [0054], speech query may physically arrive at the system via a variety of input means, including time-division multiplexed lines, voice over IP (VoIP) packets from an Internet connection, and other sources. The speech query may arrive as a stream, packet or series of packets); and
with a query pre-processing architecture circuitry: 
submitting the natural language input query to a question handler (See [0055], a (grocery store ordering) system receives and initially processes a speech query about ordering food and inquiring about recipes for a special after-dinner dessert and passes the speech query to the speech translation server. Here speech query received by the grocery store ordering system and passed to the speech translation server. Here the (grocery store ordering) system in combination with the speech translation server reads on question handler).
Jones does not explicitly teach predicting, based on the natural language input query and metadata characterizing the query source, an additional specific question from the query source. 
However, as an analog art on user queries and searches, Cooper teaches predicting, based on the natural language input query and metadata characterizing the query source, an additional specific question from the query source (See Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the candidate response elements and the identified intent category is interpreted the predicted additional question from the requesting entity).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Cooper’s teaching with Jones reference because Cooper is dedicated to identifying common intent categories for the queries requesting similar information and providing intent responses associated with the identified intent categories, Jones is dedicated to enhancing search skills of human guides in an information search system that contributes to the likelihood of promoting the guide to a more experienced human guide level, and the combined teaching of Cooper with Jones references would have enabled Jones to apply Cooper’s identified intent categories for the queries to request and identify more similar and appropriate information.
Concerning “determining query components from the natural language input query and the additional specific question”, Jones in view of Cooper teaches determining query components from the additional specific question (See Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the candidate additional question from the requesting entity).
Jones in view of Cooper does not explicitly teach determining query components from the natural language input query.
As an analogous art on natural language query processing, Obasanjo teaches determining query components from the natural language input query (See Fig. 3 and [0054], the query expansion component 304 can use known parsing technology to interpret the parts of speech associated with the query, and add that part-of-speech information to the submitted query. Parts of speech is the components and its interpretation associated with the query reads on components determined).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Obasanjo’s teaching with Jones in view of Cooper reference because Obasanjo is dedicated to using negative feature information to eliminate negative keywords for improving the relevance of information items that are delivered to end users, Cooper is dedicated to identifying common intent categories for the queries requesting similar information and providing intent responses associated with the identified intent categories and Jones is dedicated to enhancing search skills of human guides in an information search system that contributes to the likelihood of promoting the guide to a more experienced human guide level, and the combined teaching of Obasanjo with Jones references would have enabled Jones to apply Obasanjo’s negative feature elimination to search queries thereby allowing greater effectiveness in filing search queries for information seekers.
Jones in view of Cooper and further in view of Obasanjo further teaches the following:
executing searches based on the query components against pre-defined data stores to determine candidate response elements (See Jones: [0085], [0089] and [0093], [0085], the system allows the searchers who have accepted the query to continue the search. If at least one searcher has accepted the search, a message may be sent 204 to a user to indicate that the search is "in progress". The message may be accompanied by other information, such as an advertisement. If an advertisement suggested by a searcher is sent to a user, the database 156 (FIG. 2) may be updated to indicate that the searcher is to be compensated for the advertisement being sent to the user; and Jones: [0353]: the search results are received from a searcher, a searcher responds to a query(ies) with a search result(s). The plural results reads on candidate response elements; and at Jones: FIG. 3 and [0093], a new searcher may be selected to perform a search for the query using process 190 , this redo reply can also result in the system sending a user message indicating the system is repeating the search); and 
communicating the candidate response elements to a response synthesizer (See Jones: [0069], when a user is at a telephone handset 110, there are several ways in which results may be returned to the user from the searcher. Result(s) may be conveyed over a real-time VoIP or circuit-switched connection between the user and a searcher); 
with the response synthesizer: 
synthesizing a query response to the natural language input query that includes a proactive response to the additional specific question based on the candidate response elements (See Obasanjo: [0057]-[0058], assuming that the trigger-matching component 306 indicates that the user's query matches at least one positive trigger feature, and is not otherwise excluded by any negative features. If so, an item-generating component 308 automatically generates one or more information items (e.g., electronic ads) in a dynamic manner as filtered by ranking; and Cooper: Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the candidate response elements and the identified intent category is interpreted the predicted additional question from the requesting entity); and 
transmitting the query response and the proactive response for receipt by the query source (See Obasanjo: Fig. 3 and [0058], the trigger-matching component 306 can use conventional bidding analysis to choose a winning electronic ad (or ads), from among a pool of electronic ads that are otherwise determined to be relevant based on the filtering considerations; and Cooper: Fig. 11 and [0095], displaying certain intent responses to the user according to the user classification. The user classifications can also be based on factors unrelated to user query frequency).

As per claim 15, Jones teaches a natural language query processing system comprising: 
communication interface circuitry configured to connect to a query source and obtain a natural language input query (See Fig. 1, [0052] and [0054], queries originate from user computer systems that allow the user to enter a query via text, image or speech entry are received by a system over a communication system 107 or from telephone handsets; and speech query may physically arrive at the system via a variety of input means, including time-division multiplexed lines, voice over IP (VoIP) packets from an Internet connection, and other sources. The speech query may arrive as a stream, packet or series of packets); 
query pre-processing circuitry configured to: 
establish a query session for the query source with a session controller in response to obtaining the natural language input query (See [0055], when the (grocery store ordering) system receives and initially process a speech query about order food and inquire about recipes for a special after-dinner dessert teaches establishing a query session for query source to respond query input for order food and inquire about recipes for a special after-dinner dessert as the natural language input query).
Jones does not explicitly teach predicting, based on the natural language input query and metadata characterizing the query source, an additional specific question from the query source.
However, as an analog art on user queries and searches, Cooper teaches predicting, based on the natural language input query and metadata characterizing the query source, an additional specific question from the query source (See Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the candidate response elements and the identified intent category is interpreted the predicted additional question from the requesting entity).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Cooper’s teaching with Jones reference because Cooper is dedicated to identifying common intent categories for the queries requesting similar information and providing intent responses associated with the identified intent categories, Jones is dedicated to enhancing search skills of human guides in an information search system that contributes to the likelihood of promoting the guide to a more experienced human guide level, and the combined teaching of Cooper with Jones references would have enabled Jones to apply Cooper’s identified intent categories for the queries to request and identify more similar and appropriate information.
Concerning “submit the natural language input query and the additional specific question to a question handler configured to determine query components from the natural language input and the additional specific question”, Jones in view of Cooper teaches the subject matters of “and the additional specific question” to a question handler and determining query components from the additional specific question (See Cooper: Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the candidate response elements and the identified intent category is interpreted the predicted additional question from the requesting entity).
Jones in view of Cooper does not explicitly teach submit[ting] the natural language input query to a question handler configured to determine query components from the natural language input. 
As an analogous art on natural language query processing, Obasanjo teaches submit the natural language input query to a question handler configured to determine query components from the natural language input (See Fig. 3 and [0054], the query expansion component 304 can use known parsing technology to interpret the parts of speech associated with the query, and add that part-of-speech information to the submitted query. Parts of speech is the components and its interpretation associated with the query reads on components determined).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Obasanjo’s teaching with Jones in view of Cooper reference because Obasanjo is dedicated to using negative feature information to eliminate negative keywords for improving the relevance of information items that are delivered to end users, Cooper is dedicated to identifying common intent categories for the queries requesting similar information and providing intent responses associated with the identified intent categories and Jones is dedicated to enhancing search skills of human guides in an information search system that contributes to the likelihood of promoting the guide to a more experienced human guide level, and the combined teaching of Obasanjo with Jones references would have enabled Jones to apply Obasanjo’s negative feature elimination to search queries thereby allowing greater effectiveness in filing search queries for information seekers.
Jones in view of Cooper and further in view of Obasanjo further teaches the following:
execute searches based on the query components against pre-defined data stores to determine candidate response elements (See Jones: [0085], [0089] and [0093], [0085], the system allows the searchers who have accepted the query to continue the search. If at least one searcher has accepted the search, a message may be sent 204 to a user to indicate that the search is "in progress". The message may be accompanied by other information, such as an advertisement. If an advertisement suggested by a searcher is sent to a user, the database 156 (FIG. 2) may be updated to indicate that the searcher is to be compensated for the advertisement being sent to the user; and Jones: [0353]: the search results are received from a searcher, a searcher responds to a query(ies) with a search result(s). The plural results reads on candidate response elements; and at Jones: FIG. 3 and [0093], a new searcher may be selected to perform a search for the query using process 190 , this redo reply can also result in the system sending a user message indicating the system is repeating the search); and 
communicate the candidate response elements to response synthesis circuitry (See Jones: [0069], when a user is at a telephone handset 110, there are several ways in which results may be returned to the user from the searcher. Result(s) may be conveyed over a real-time VoIP or circuit-switched connection between the user and a searcher); and 
the response synthesis circuitry configured to: 
determine a selected element subset of the candidate response elements (See Obasanjo: [0054], the synonyms and interpreted speech parts added to the submitted query reads on the filtered the candidate response elements to determine and filtered response elements); 
determine an element sequence for the candidate response elements in the selected element subset (See Obasanjo: [0114] and [0118], convolution component 1414 transforms words in the word sequence 1502; and from a high-level standpoint, the max-pooling operation has the effect of selecting the most semantically salient words in the input word sequence 1502. Selected semantically salient words from word sequence are the determined element sequence); 
determine a query response package structure (See Obasanjo: Fig. 3 and [0055], a trigger-matching component 306 determines whether the expanded query matches any of the positive trigger features and the trigger-matching component 306 determines whether the submitted query maps to a vector that is within a prescribed distance of the positive trigger feature. Here the positive feature is the query response package structure. For example, if the expanded query matches or is sufficiently similarly to a the term "Ford Focus Electric" and the term is the determined query response package structure); 
order the candidate response elements in the selected element subset according to the element sequence and the query response package structure to synthesize a query response to the natural language input query and the additional specific question (See Obasanjo: [0057], the trigger-matching component 306 can also performing "fuzzy" matching by assigning a confidence score to a match to indicate a degree of likeness between a query and a feature (either positive or negative). Matches can be ranked, in part, based on their respective confidence scores assigned thereto. Here the expanded query is one query and the matches ranking reads on ordering of the filtered response elements according to the element sequence and the query response package structure; and Cooper: Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154. The user parameter may direct the search engine in operation 159 to display certain intent responses to the user according to the user classification. Here the user parameters are interpreted the candidate response elements and the identified intent category is interpreted the predicted additional question from the requesting entity); and 
deliver the query response through the session controller to the query source via the communication interface (See Obasanjo: Fig. 3 and [0058], the trigger-matching component 306 can use conventional bidding analysis to choose a winning electronic ad ( or ads), from among a pool of electronic ads that are otherwise determined to be relevant based on the filtering considerations). 

As per claim 2, Jones in view of Cooper and further in view of Obasanjo teaches the method of claim 1, where: 
determining query components comprises determining an entity explicitly included in the natural language input query, an entity implied but not explicitly included in the natural language input query, or both types of entities (See Obasanjo: [0054], a query expansion component 304 identifies synonyms of the terms in the query and adds those synonyms to the submitted query, the query terms are the explicit entities and the synonyms are the explicitly entities). 

As per claim 5, Jones in view of Cooper and further in view of Obasanjo teaches the method of claim 1, where: 
the query response is a query response package comprising multiple output types, and the method further comprises arranging a package structure according to an element sequence specified with the package structure based on the query source (See Cooper: Fig. 2 and [0044], keyword based responses 66 may be provided based solely on keyword matching. For example, any content containing the same keywords used in the query 46 can be provided to the UI 40. The response is based on keyword matching and displayed based on the structure of the intent based response; and Jones: [0089], If a result is not a first set of search results, it is the second set of search results; the search results may be temporarily stored 235, for example, in a push down type results queue and the replying searcher may be notified that the results are in a results waiting queue.). 

As per claim 6, Jones in view of Cooper and further in view of Obasanjo teaches the method of claim 5, where: 
the multiple output types include any combination of one or more of: 
text output (See Jones: [0106], search results with text, pages); 
hypertext output; 
voice output;  
interactive visualization output; 
video output; and 
simulated physical presence output. 

As per claim 7, Jones in view of Cooper and further in view of Obasanjo teaches the method of claim 1, further comprising: 
determining a recommended action in addition to the candidate response elements (See Obasanjo: [0058], using conventional bidding analysis to choose a winning electronic ad (or ads), from among a pool of electronic ads that are otherwise determined to be relevant based on the filtering considerations); and 
adding the recommended action into the query response for delivery to the query source (See Obasanjo: [0058], applying additional considerations before selecting the electronic ad(s) to present to the user.). 

As per claim 8, Jones in view of Cooper and further in view of Obasanjo teaches the method of claim 1, further comprising: 
ranking the candidate response elements according to relevance (See Obasanjo: [0058], use conventional bidding analysis to choose a winning electronic ad (or ads), from among a pool of electronic ads that are otherwise determined to be relevant); and 
filtering the candidate response elements with a configurable relevance cut-off to obtain a selected element subset of filtered candidate response elements (See Cooper: Fig. 11 and [0094]-[0095], the search engine 35 receives a query, identifies an intent category for the query in operation 152 and identifies any user parameters that may be associated with the identified intent category in operation 154 ; and Obasanjo: [0044] and [0058], adjusting the use of negative features in the information filtering operation and a pool of electronic ads that are otherwise determined to be relevant based on the filtering considerations). 

As per claim 10, Jones in view of Cooper and further in view of Obasanjo teaches the method of claim 1, further comprising: 
establishing a query session for the query source with a session controller in response to obtaining the natural language input query (See Jones: [0073] The parse operation of process 150 (FIG. 2) can also check a query to see if it is a follow-on query to a previously submitted query by a particular user during a particular session, for the purpose of having the same searcher(s) handle a follow-on query from the user. This may be determined by checking whether the user has previously received search results in this session and comparing keywords of the previous query to the current query, or by examining a follow-on query flag set by the user's browser or search application if the user chooses to elevate the status of a particular searcher (e.g., by clicking a button that says, "If possible, give me this searcher again if I search in this topic area"). Cookies may be used to store keyword and searcher information on a user's computer or device given that the server may not know the identity of the user. If so, the database 156 (FIG. 2) may be updated to link the query to the searcher that handled the prior query or, alternatively to set the rank of this searcher to the highest value temporarily for a user and for a given keyword. If users become comfortable identifying themselves when searching, then the server 118 (FIG. 1) may perform the function of linking a user and a searcher if the user and/or searcher make such a request for connection. As an incentive to a user to provide identifying information such as name, user ID, e-mail address, etc., the option of getting repeat service from a searcher(s) may be offered as an option to a user.).            
As per claim 11, Jones in view of Cooper and further in view of Obasanjo teaches the method of claim 1, where: 
the pre-defined data stores comprise an internal product data store with respect to a pre-defined enterprise that hosts the query processing hardware system (See Figs. 1-2 and [0072], when a query, which can be a natural language query (e.g., a fully-stated question) or a set of keywords, is received by the server 118, the process 150 (FIG. 2) running on server 118 (FIG. 1) updates 151 (FIG. 2) the database 156 with the query, and source IP address. It is also possible to store other "passive" information about a user, such as address, name, GPS or other geographic information, etc. for clarifying the query or dialogues with a searcher when needed or desired. The server 118 (FIG. 1) parses the query and generates 152 (FIG. 2) a set of keyword(s) that may be looked up in the keyword table 184 (FIG. 8) of database 156 (FIG. 2).); and where: 
executing searches against the pre-defined data stores comprises: 
executing the searches against the internal product data store to discover candidate response elements regarding a particular enterprise product (See Figs. 1-2 and [0072], when a query, which can be a natural language query (e.g., a fully-stated question) or a set of keywords, is received by the server 118, the process 150 (FIG. 2) running on server 118 (FIG. 1) updates 151 (FIG. 2) the database 156 with the query, and source IP address. It is also possible to store other "passive" information about a user, such as address, name, GPS or other geographic information, etc. for clarifying the query or dialogues with a searcher when needed or desired. The server 118 (FIG. 1) parses the query and generates 152 (FIG. 2) a set of keyword(s) that may be looked up in the keyword table 184 (FIG. 8) of database 156 (FIG. 2)). 

As per claim 16, Jones in view of Cooper and further in view of Obasanjo teaches the system of claim 15, where: 
the query components comprise: 
an entity explicitly included in the natural language input query (See Obasanjo: [0054], a query expansion component 304 identifies synonyms of the terms in the query and adds those synonyms to the submitted query, the query terms are the explicit entities and the synonyms are the explicitly entities); 
an entity implied but not explicitly included in the natural language input query (See Obasanjo: [0054], a query expansion component 304 identifies synonyms of the terms in the query and adds those synonyms to the submitted query, the query terms are the explicit entities and the synonyms are the explicitly entities); 
or both types of entities (See Obasanjo: [0054], a query expansion component 304 identifies synonyms of the terms in the query and adds those synonyms to the submitted query, the query terms are the explicit entities and the synonyms are the explicitly entities). 

As per claim 19, Jones in view of Cooper and further in view of Obasanjo teaches the system of claim 15, where: 
the query response package comprises multiple output types arranged according to the element sequence (See Jones: [0089], If a result is not a first set of search results, it is the second set of search results; the search results may be temporarily stored 235, for example, in a push down type results queue and the replying searcher may be notified that the results are in a results waiting queue). 

As per claim 20, Jones in view of Cooper and further in view of Obasanjo teaches the system of claim 19, where: 
the multiple output types include any combination of one or more of: 
text output (See Jones: [0106], search results with text, pages); 
hypertext output; 
voice output; 
interactive visualization output; 
video output; or 
simulated physical presence output. 

As per claim 21, Jones in view of Cooper and further in view of Obasanjo teaches the system of claim 15, where: 
the response synthesis circuitry is further configured to: 
determine a recommended action in addition to the candidate response elements (See Obasanjo: [0058], using conventional bidding analysis to choose a winning electronic ad (or ads), from among a pool of electronic ads that are otherwise determined to be relevant based on the filtering considerations); and 
add the recommended action into the query response for delivery to the query source (See Obasanjo: [0058], applying additional considerations before selecting the electronic ad(s) to present to the user). 

As per claim 22, Jones in view of Cooper and further in view of Obasanjo teaches the system of claim 15, where: 
the response synthesis circuitry is further configured to: 
determine an overall rank for the candidate response elements according to relevance (See Obasanjo: [0058], use conventional bidding analysis to choose a winning electronic ad (or ads), from among a pool of electronic ads that are otherwise determined to be relevant); and 
filter the candidate response elements by their overall rankings against a configurable relevance cut-off to obtain the selected element subset (See Obasanjo: [0058], a pool of electronic ads that are otherwise determined to be relevant based on the filtering considerations). 

As per claim 26, Jones in view of Cooper and further in view of Obasanjo teaches the method of claim 1, where:
the pre-defined data stores comprise an internal user data store with respect to a pre-defined enterprise that hosts the query processing hardware system (See Cooper: [0034], stored in enterprise database 36 and in web server that can contain essentially any type of information; and Jones: Figs. 1-2 and [0072], when a query, which can be a natural language query (e.g., a fully-stated question) or a set of keywords, is received by the server 118, the process 150 (FIG. 2) running on server 118 (FIG. 1) updates 151 (FIG. 2) the database 156 with the query, and source IP address. It is also possible to store other "passive" information about a user, such as address, name, GPS or other geographic information, etc. for clarifying the query or dialogues with a searcher when needed or desired. The server 118 (FIG. 1) parses the query and generates 152 (FIG. 2) a set of keyword(s) that may be looked up in the keyword table 184 (FIG. 8) of database 156 (FIG. 2)); and where:
executing searches against the pre-defined data stores comprises:
executing the searches against the internal user data store to discover candidate response elements regarding a particular enterprise individual (See Cooper: [0041], a system administrator to more easily create, delete, and modify intent categories 50. For example, the administrator can more easily identify which characteristics in an intent category need to be changed to more effectively classify a group of queries with a particular intent category. An administrator is an internal user and intent categories reads on candidate response elements; and Jones: Figs. 1-2 and [0072], when a query, which can be a natural language query (e.g., a fully-stated question) or a set of keywords, is received by the server 118, the process 150 (FIG. 2) running on server 118 (FIG. 1) updates 151 (FIG. 2) the database 156 with the query, and source IP address. It is also possible to store other "passive" information about a user, such as address, name, GPS or other geographic information, etc. for clarifying the query or dialogues with a searcher when needed or desired. The server 118 (FIG. 1) parses the query and generates 152 (FIG. 2) a set of keyword(s) that may be looked up in the keyword table 184 (FIG. 8) of database 156 (FIG. 2); and Obasanjo: [0066], graph based triggering component 406 determines positive trigger features using a click log, impression log, search session log, etc., or any combination thereof, provided in one or more data stores 408. The web resources and impression logs are external to the item matching system).

As per claim 27, Jones in view of Cooper and further in view of Obasanjo teaches the method of claim 1, where:
the pre-defined data stores comprise an external data store with respect to a pre-defined enterprise that hosts the query processing hardware system (See Cooper: [0034], stored in enterprise database 36 and in web server that can contain essentially any type of information); and where:
executing searches against the pre-defined data stores comprises:
executing the searches against the external data store to determine the candidate response elements (See Jones: [0153]-[0154], speech user initiated tasks can also originate from another source rather than directly from the user, such as a private or public information provider and the translation services of speech translation server is widely available via the Internet to any application that wishes to use them.).
 
5.5. Claims 3-4 and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Jones in view of Cooper and further in view of Obasanjo, as applied to claims 24, 1, 15, 2, 5-8, 10-11, 16, 19-22  and 26-27 above, and 
Shahshahani: “ADVERTISEMENT SELECTION FOR INTERNET SEARCH AND CONTENT PAGES” (United States Patent Application Publication US 20100030647 A1, filed July 31, 2008; and published February 4, 2010).

As per claim 3, Jones in view of Cooper and further in view of Obasanjo teaches the method of claim 1.
However, Jones in view of Cooper and further in view of Obasanjo does not explicitly teach where determining query components comprises determining a requesting entity who has posed the natural language input query.
On the other hand, as an analogous art on query processing and query terms analysis, Shahshahani teaches determining query components comprises determining a requesting entity who has posed the natural language input query (See [0074]-[0075], Query rewriter 1106 analyzes the received query terms or rewrites into system recognized semantically similar query terms and transmits the determined semantically similar query terms to front end module 902 and/or location determiner 1102 that determines and collect user profile information. A user profile information includes user entity information).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Shahshahani‘s teaching with Jones in view of Cooper and further in view of Obasanjo reference because Obasanjo is dedicated to using negative feature information to eliminate negative keywords for improving the relevance of information items that are delivered to end users, Jones is dedicated to enhancing search skills of human guides in an information search system that contributes to the likelihood of promoting the guide to a more experienced human guide level, Shahshahani is dedicated to using user profile for attaching customized advertisement to search result, and the combined teaching of Shahshahani with Jones in view of Cooper and further in view of Obasanjo reference would have enabled Jones to associate query requestor’s metadata in the query search for performing a more effective search to deliver more accurate query results.
Jones in view of Cooper and, further in view of Obasanjo and Shahshahani further teaches:
responsive to determining the requesting entity, obtaining requester metadata that characterizes the requesting entity (See Shahshahani: [0075], front end module 902 collects the determined user profile information, including determined user location attributes, determined user attributes etc.).

As per claim 4, Jones in view of Cooper and, further in view of Obasanjo and Shahshahani teaches the method of claim 3, where: 
obtaining requester metadata comprises querying an enterprise database for any combination of one or more of: 
a requesting entity role; 
a requesting entity query history with the query processing hardware system (See Shahshahani: [0070], information on websites of interest to the user reads on a requesting entity query history with the query processing hardware system as websites imply query processing hardware information); and 
a requesting entity enterprise activity. 

As per claim 17, Jones in view of Cooper and further in view of Obasanjo does not explicitly teach the system of claim 15, where: 
query pre-processing circuitry is further configured to: 
determine a requesting entity that has posed the natural language input query.
On the other hand, as an analogous art on query processing and query terms analysis, Shahshahani teaches to determine a requesting entity that has posed the natural language input query (See [0074]-[0075], Query rewriter 1106 analyzes the received query terms or rewrites into system recognized semantically similar query terms and transmits the determined semantically similar query terms to front end module 902 and/or location determiner 1102 that determines and collect user profile information. A user profile information includes user entity information).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Shahshahani‘s teaching with Jones in view of Cooper and further in view of Obasanjo reference because Obasanjo is dedicated to using negative feature information to eliminate negative keywords for improving the relevance of information items that are delivered to end users, Jones is dedicated to enhancing search skills of human guides in an information search system that contributes to the likelihood of promoting the guide to a more experienced human guide level, Shahshahani is dedicated to using user profile for attaching customized advertisement to search result, and the combined teaching of Shahshahani with Jones in view of Cooper and further in view of Obasanjo reference would have enabled Jones to associate query requestor’s metadata in the query search for performing a more effective search to deliver more accurate query results.
Jones in view of Cooper and further in view of Obasanjo and Shahshahani further teaches:
responsive to determining the requesting entity, obtain requester metadata that characterizes the requesting entity (See Shahshahani: [0075], front end module 902 collects the determined user profile information, including determined user location attributes, determined user attributes etc.). 

As per claim 18, Jones in view of Cooper and, further in view of Obasanjo and Shahshahani teaches the system of claim 17, where: 
query pre-processing circuitry is further configured to: 
obtain the requester metadata by querying an enterprise database for any combination of one or more of: 
a requesting entity role; 
a requesting entity query history with the natural language query processing system (See Shahshahani: [0070], information on websites of interest to the user reads on a requesting entity query history with the query processing hardware system as websites imply query processing hardware information); and 
a requesting entity enterprise activity. 

5.6. Claims 9 and 23 rejected under 35 U.S.C. § 103 as being unpatentable over 
Jones in view of Cooper and further in view of Obasanjo, as applied to claims 24, 1, 15, 2, 5-8, 10-11, 16, 19-22  and 26-27 above, and further in view of 
Owens et al.: “DETERMINING TEMPORAL RELEVANCE OF NEWSFEED STORIES” (United States Patent Application Publication US 20160134577 A1, filed November 6, 2014; and published May 12, 2016, hereafter “Owens”).

As per claim 9, Jones in view of Cooper and further in view of Obasanjo teaches the method of claim 8.
However, Jones in view of Cooper and further in view of Obasanjo does not explicitly teach the method of claim 8, where ranking comprises determining measures of the candidate response elements on a multi-dimensional analysis framework, the multi-dimensional analysis framework comprising a `relevance` dimension and an `expected engagement` dimension. 
On the other hand, as an analogous art on filtering and presenting content for user network to consume, Owens teaches  where ranking comprises determining measures of the candidate response elements on a multi-dimensional analysis framework, the multi-dimensional analysis framework comprising a `relevance` dimension and an `expected engagement` dimension (See [0002] and Page 6, claim 9, The temporal relevance of a story indicates a likelihood of the content of the story being relevant in a current time period. In operation, the social networking system determines the temporal relevance based on the ratio of an expected engagement for the story and the actual engagement for the story in the current time period. The temporal relevance provides insights into whether the story continues to be timely in the current time period (i.e., when the actual engagement is the same as or above the expected engagement) or whether the story is stale in the current time period (i.e., when the actual engagement is lower than the expected engagement). For example, the temporal relevance for a story including a half-time score of a basketball game may indicate that the engagement with the story in a current time period is significantly below the expected engagement for the story. This drop off in engagement computationally captures the notion that the half-time score of a sporting event becomes less and less temporally relevant as the game progresses and is largely irrelevant once the final score is decided. The social networking system may filter a story from being presented based on the temporal relevance, use the temporal relevance as a feature in a relevance scoring model, and/or adjust a rate at which the story loses relevance; and determining a measure of expected engagement associated with the candidate story based on a rate at which the plurality of users of the social networking system have interacted with the candidate story since the candidate story was available for presentation in the social networking system; determining a measure of current engagement associated with the candidate story based on a rate at which the plurality of users of the social networking systems have interacted with the candidate story in a current time period; computing a temporal relevance of the story based on a comparison between the measure of expected engagement and the measure of current engagement, the temporal relevance indicating a likelihood that the story is relevant to the user in the current time period; and determining whether to select the candidate story for presentation in the newsfeed based on the temporal relevance of the candidate story).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Owens‘s teaching with Jones in view of Cooper and further in view of Obasanjo reference because Obasanjo is dedicated to using negative feature information to eliminate negative keywords for improving the relevance of information items that are delivered to end users, Jones is dedicated to enhancing search skills of human guides in an information search system that contributes to the likelihood of promoting the guide to a more experienced human guide level, Owens is dedicated to measuring the staleness of a content, and the combined teaching of Owens with Jones in view of Cooper and further in view of Obasanjo reference would have enabled Jones to compute a ratio of a current engagement rate for the content to an average engagement rate for the content and based on this ratio, the system would have filtered out stale contents. 
Jones in view of Cooper and further in view of Obasanjo and Owens further teaches:
evaluating a function of the measures on the `relevance` dimension and the `expected engagement` dimension to obtain an overall rank for each of the candidate response elements (See Owens: [0002], [0030] and Page 6, claim 9, The temporal relevance of a story indicates a likelihood of the content of the story being relevant in a current time period. In operation, the social networking system determines the temporal relevance based on the ratio of an expected engagement for the story and the actual engagement for the story in the current time period. The temporal relevance provides insights into whether the story continues to be timely in the current time period (i.e., when the actual engagement is the same as or above the expected engagement) or whether the story is stale in the current time period (i.e., when the actual engagement is lower than the expected engagement). For example, the temporal relevance for a story including a half-time score of a basketball game may indicate that the engagement with the story in a current time period is significantly below the expected engagement for the story. This drop off in engagement computationally captures the notion that the half-time score of a sporting event becomes less and less temporally relevant as the game progresses and is largely irrelevant once the final score is decided. The social networking system may filter a story from being presented based on the temporal relevance, use the temporal relevance as a feature in a relevance scoring model, and/or adjust a rate at which the story loses relevance; and determining a measure of expected engagement associated with the candidate story based on a rate at which the plurality of users of the social networking system have interacted with the candidate story since the candidate story was available for presentation in the social networking system; determining a measure of current engagement associated with the candidate story based on a rate at which the plurality of users of the social networking systems have interacted with the candidate story in a current time period; computing a temporal relevance of the story based on a comparison between the measure of expected engagement and the measure of current engagement, the temporal relevance indicating a likelihood that the story is relevant to the user in the current time period; and determining whether to select the candidate story for presentation in the newsfeed based on the temporal relevance of the candidate story. At [0030], a request to the timeliness evaluator 235 to determine the temporal relevance of the story. The temporal relevance of a story indicates a likelihood of the story being relevant in a current time period). 

As per claim 23, Jones in view of Cooper and further in view of Obasanjo does not explicitly teach the system of claim 22, where: 
the response synthesis circuitry is further configured to: 
perform assessments of the candidate response elements on a multi-dimensional analysis framework comprising a `relevance` dimension and an `expected engagement` dimension.
On the other hand, as an analogous art on filtering and presenting content for user network to consume, Owens teaches perform[ing] assessments of the candidate response elements on a multi-dimensional analysis framework comprising a `relevance` dimension and an `expected engagement` dimension (See [0002] and Page 6, claim 9, The temporal relevance of a story indicates a likelihood of the content of the story being relevant in a current time period. In operation, the social networking system determines the temporal relevance based on the ratio of an expected engagement for the story and the actual engagement for the story in the current time period. The temporal relevance provides insights into whether the story continues to be timely in the current time period (i.e., when the actual engagement is the same as or above the expected engagement) or whether the story is stale in the current time period (i.e., when the actual engagement is lower than the expected engagement). For example, the temporal relevance for a story including a half-time score of a basketball game may indicate that the engagement with the story in a current time period is significantly below the expected engagement for the story. This drop off in engagement computationally captures the notion that the half-time score of a sporting event becomes less and less temporally relevant as the game progresses and is largely irrelevant once the final score is decided. The social networking system may filter a story from being presented based on the temporal relevance, use the temporal relevance as a feature in a relevance scoring model, and/or adjust a rate at which the story loses relevance; and determining a measure of expected engagement associated with the candidate story based on a rate at which the plurality of users of the social networking system have interacted with the candidate story since the candidate story was available for presentation in the social networking system; determining a measure of current engagement associated with the candidate story based on a rate at which the plurality of users of the social networking systems have interacted with the candidate story in a current time period; computing a temporal relevance of the story based on a comparison between the measure of expected engagement and the measure of current engagement, the temporal relevance indicating a likelihood that the story is relevant to the user in the current time period; and determining whether to select the candidate story for presentation in the newsfeed based on the temporal relevance of the candidate story).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Owens‘s teaching with Jones in view of Cooper and further in view of Obasanjo reference because Obasanjo is dedicated to using negative feature information to eliminate negative keywords for improving the relevance of information items that are delivered to end users, Jones is dedicated to enhancing search skills of human guides in an information search system that contributes to the likelihood of promoting the guide to a more experienced human guide level, Owens is dedicated to measuring the staleness of a content, and the combined teaching of Owens with Jones in view of Cooper and further in view of Obasanjo reference would have enabled Jones to compute a ratio of a current engagement rate for the content to an average engagement rate for the content and based on this ratio, the system would have filtered out stale contents.
Jones in view of Cooper and further in view of Obasanjo and Owens further teaches:
evaluate a function of the assessments on the `relevance` dimension and the `expected engagement` dimension to obtain the overall rank for each of the candidate response elements (See Owens: [0002], [0030] and Page 6, claim 9, The temporal relevance of a story indicates a likelihood of the content of the story being relevant in a current time period. In operation, the social networking system determines the temporal relevance based on the ratio of an expected engagement for the story and the actual engagement for the story in the current time period. The temporal relevance provides insights into whether the story continues to be timely in the current time period (i.e., when the actual engagement is the same as or above the expected engagement) or whether the story is stale in the current time period (i.e., when the actual engagement is lower than the expected engagement). For example, the temporal relevance for a story including a half-time score of a basketball game may indicate that the engagement with the story in a current time period is significantly below the expected engagement for the story. This drop off in engagement computationally captures the notion that the half-time score of a sporting event becomes less and less temporally relevant as the game progresses and is largely irrelevant once the final score is decided. The social networking system may filter a story from being presented based on the temporal relevance, use the temporal relevance as a feature in a relevance scoring model, and/or adjust a rate at which the story loses relevance; and determining a measure of expected engagement associated with the candidate story based on a rate at which the plurality of users of the social networking system have interacted with the candidate story since the candidate story was available for presentation in the social networking system; determining a measure of current engagement associated with the candidate story based on a rate at which the plurality of users of the social networking systems have interacted with the candidate story in a current time period; computing a temporal relevance of the story based on a comparison between the measure of expected engagement and the measure of current engagement, the temporal relevance indicating a likelihood that the story is relevant to the user in the current time period; and determining whether to select the candidate story for presentation in the newsfeed based on the temporal relevance of the candidate story. At [0030], a request to the timeliness evaluator 235 to determine the temporal relevance of the story. The temporal relevance of a story indicates a likelihood of the story being relevant in a current time period). 

5.7. Claims 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Jones in view of Cooper and further in view of Obasanjo, as applied to claims 24, 1, 15, 2, 5-8, 10-11, 16, 19-22  and 26-27 above, and further in view of 
Yi et al.: “MOBILE SEARCHES UTILIZING A QUERY-GOAL-MISSION STRUCTURE” (United States Patent Application Publication US 20170193057 A1, filed December 30, 2015; and published July 6, 2017, hereafter “Yi”).

As per claim 13, Jones in view of Cooper and further in view of Obasanjo teaches the method of claim 1.
However, Jones in view of Obasanjo does not explicitly teach the method of claim 1, further comprising determining a selected element subset of the candidate response elements.
 On the other hand, as an analogous art on query searching and presenting content for user network to consume, Yi teaches the method of claim 1, further comprising determining a selected element subset of the candidate response elements (See [0069], the elements of a first result 519 are ranked, and the first result comprising of a first, a second, a third element, etc. may be presented to the user.).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Yi‘s teaching with Jones in view of Cooper and further in view of Obasanjo reference because Obasanjo is dedicated to using negative feature information to eliminate negative keywords for improving the relevance of information items that are delivered to end users, Jones is dedicated to enhancing search skills of human guides in an information search system that contributes to the likelihood of promoting the guide to a more experienced human guide level, Yi is dedicated to improving mobile searching, and the combined teaching of Owens with Jones in view of Cooper and further in view of Obasanjo reference would have enabled Jones in view Obasanjo to use user satisfaction metric, associated with the query and the query recommendation to generate search result by the query recommendation for providing more accurate search result to the user.
Jones in view of Cooper and further in view of Obasanjo and Yi further teaches:
determining an element sequence for the candidate response elements in the selected element subset (See [0069], the elements of a first result are ranked, and the first result comprising of a first, a second, a third element, etc.); 
determining a query response package structure (See [0069], the elements of a first result are ranked, and the first result comprising of a first, a second, a third element, etc., here the ranked elements teaches a query response package structure); and 
ordering the candidate response elements in the selected element subset according to the element sequence and the query response package structure to synthesize the query response to the natural language input query (See Yi: [0074] FIG. 5D illustrates an evaluation of a second user interaction 531 with the second query recommendation 536. Responsive to the user selecting the second query recommendation 536, the second user interaction 531 with the second query recommendation 536 may be evaluated. A second query recommendation user satisfaction metric 533 may be calculated based upon the second user interaction 531. A second search result ranking model 535 may rank elements 537 of the second result 538, corresponding to the second query recommendation 536 and/or the initial query 506. The second result 538 may be presented to the user. The second result 538 may comprise the third element 520, the second element 518, a fourth element 540, etc. In an example, responsive to the second search result ranking model 535 presenting the second result 538, the second query recommendation 536 may be generated by the query recommendation model 509 (e.g., to identify a search results ranking model having a relatively higher result user satisfaction metric).). 

As per claim 14, Jones in view of Cooper and further in view of Obasanjo and Yi teaches the method of claim 1, where: 
synthesizing includes: 
applying pre-determined weightings to the candidate response elements (See Yi: [0074] FIG. 5D illustrates an evaluation of a second user interaction 531 with the second query recommendation 536. Responsive to the user selecting the second query recommendation 536, the second user interaction 531 with the second query recommendation 536 may be evaluated. A second query recommendation user satisfaction metric 533 may be calculated based upon the second user interaction 531. A second search result ranking model 535 may rank elements 537 of the second result 538, corresponding to the second query recommendation 536 and/or the initial query 506. The second result 538 may be presented to the user. The second result 538 may comprise the third element 520, the second element 518, a fourth element 540, etc. In an example, responsive to the second search result ranking model 535 presenting the second result 538, the second query recommendation 536 may be generated by the query recommendation model 509 (e.g., to identify a search results ranking model having a relatively higher result user satisfaction metric). Here ranking teaches weighting). 
References
6.1. The prior art made of record: 
F. U.S. Patent Application Publication US-20160048561-A1.
H. U.S. Patent Application Publication US-20180089191-A1.
 I. U.S. Patent Application Publication US-20160134577-A1.
 J. U.S. Patent Application Publication US-20100030647-A1.
K. U.S. Patent Application Publication US-20170193057-A1.
L. U.S. Patent Application Publication US-20090089044-A1.
6.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
A. U.S. Patent US-7606714-B2.
B. U.S. Patent US-7702508-B2.
C. U.S. Patent Application Publication US-20150317318-A1.
D. U.S. Patent Application Publication US-9922642-B2.
E. U.S. Patent Application Publication US-20010053968-A1.
F. U.S. Patent US-7403942-B1.
G. U.S. Patent Application Publication US-20180277246-A1.
Conclusion
7.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
March 10, 2021